UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-3790 PEAR TREE FUNDS Pear Tree Columbia Micro Cap Fund 55 Old Bedford Road Lincoln, MA 01773 Willard L. Umphrey Pear Tree Funds 55 Old Bedford Road Lincoln, MA01773 (Name and address of agent for service) Registrant’s telephone number, including area code: 781-259-1144 Date of fiscal year end:MARCH 31 Date of reporting period:JULY 1, 2011 – JUNE 30, 2012 Company Name Ticker Security ID on Ballot Country Meeting Date Record Date Meeting Type Shares Available to Vote Proponent Item Number Proposal Management Recommendation Vote Instruction VAM_YN Kingold Jewelry, Inc. KGJI 49579A204 USA 31-Oct-11 28-Sep-11 Annual Management Elect Director Zhihong Jia For Withhold Yes Kingold Jewelry, Inc. KGJI 49579A204 USA 31-Oct-11 28-Sep-11 Annual Management Elect Director Bin Zhao For Withhold Yes Kingold Jewelry, Inc. KGJI 49579A204 USA 31-Oct-11 28-Sep-11 Annual Management Elect Director David Sherman For For No Kingold Jewelry, Inc. KGJI 49579A204 USA 31-Oct-11 28-Sep-11 Annual Management Elect Director Hao Xiao Xu For For No Kingold Jewelry, Inc. KGJI 49579A204 USA 31-Oct-11 28-Sep-11 Annual Management Elect Director Bin Nan Zhang For For No Kingold Jewelry, Inc. KGJI 49579A204 USA 31-Oct-11 28-Sep-11 Annual Management 2 Ratify Auditors For For No Kingold Jewelry, Inc. KGJI 49579A204 USA 31-Oct-11 28-Sep-11 Annual Management 3 Approve Omnibus Stock Plan For For No Kingold Jewelry, Inc. KGJI 49579A204 USA 31-Oct-11 28-Sep-11 Annual Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Kingold Jewelry, Inc. KGJI 49579A204 USA 31-Oct-11 28-Sep-11 Annual Management 5 Advisory Vote on Say on Pay Frequency Three Years One Year Yes Hi-Tech Pharmacal Co., Inc. HITK 42840B101 USA 09-Nov-11 28-Sep-11 Annual Management Elect Director David S. Seltzer For Withhold Yes Hi-Tech Pharmacal Co., Inc. HITK 42840B101 USA 09-Nov-11 28-Sep-11 Annual Management Elect Director Reuben Seltzer For Withhold Yes Hi-Tech Pharmacal Co., Inc. HITK 42840B101 USA 09-Nov-11 28-Sep-11 Annual Management Elect Director Martin M. Goldwyn For Withhold Yes Hi-Tech Pharmacal Co., Inc. HITK 42840B101 USA 09-Nov-11 28-Sep-11 Annual Management Elect Director Yashar Hirshaut, M.D. For Withhold Yes Hi-Tech Pharmacal Co., Inc. HITK 42840B101 USA 09-Nov-11 28-Sep-11 Annual Management Elect Director Jack van Hulst For Withhold Yes Hi-Tech Pharmacal Co., Inc. HITK 42840B101 USA 09-Nov-11 28-Sep-11 Annual Management Elect Director Anthony J. Puglisi For For No Hi-Tech Pharmacal Co., Inc. HITK 42840B101 USA 09-Nov-11 28-Sep-11 Annual Management Elect Director Bruce W. Simpson For Withhold Yes Hi-Tech Pharmacal Co., Inc. HITK 42840B101 USA 09-Nov-11 28-Sep-11 Annual Management 2 Amend Stock Option Plan For Against Yes Hi-Tech Pharmacal Co., Inc. HITK 42840B101 USA 09-Nov-11 28-Sep-11 Annual Management 3 Amend Non-Employee Director Stock Option Plan For Against Yes Hi-Tech Pharmacal Co., Inc. HITK 42840B101 USA 09-Nov-11 28-Sep-11 Annual Management 4 Ratify Auditors For For No Hi-Tech Pharmacal Co., Inc. HITK 42840B101 USA 09-Nov-11 28-Sep-11 Annual Management 5 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Hi-Tech Pharmacal Co., Inc. HITK 42840B101 USA 09-Nov-11 28-Sep-11 Annual Management 6 Advisory Vote on Say on Pay Frequency One Year One Year No Collectors Universe, Inc. CLCT 19421R200 USA 15-Nov-11 27-Sep-11 Annual Management Elect Director A. Clinton Allen For For No Collectors Universe, Inc. CLCT 19421R200 USA 15-Nov-11 27-Sep-11 Annual Management Elect Director Deborah A. Farrington For For No Collectors Universe, Inc. CLCT 19421R200 USA 15-Nov-11 27-Sep-11 Annual Management Elect Director David G. Hall For For No Collectors Universe, Inc. CLCT 19421R200 USA 15-Nov-11 27-Sep-11 Annual Management Elect Director Michael J. McConnell For For No Collectors Universe, Inc. CLCT 19421R200 USA 15-Nov-11 27-Sep-11 Annual Management Elect Director A. J. "Bert" Moyer For For No Collectors Universe, Inc. CLCT 19421R200 USA 15-Nov-11 27-Sep-11 Annual Management Elect Director Van D. Simmons For For No Collectors Universe, Inc. CLCT 19421R200 USA 15-Nov-11 27-Sep-11 Annual Management Elect Director Bruce A. Stevens For For No Collectors Universe, Inc. CLCT 19421R200 USA 15-Nov-11 27-Sep-11 Annual Management 2 Ratify Auditors For For No TeleNav, Inc. TNAV USA 15-Nov-11 26-Sep-11 Annual Management Elect Director Shawn Carolan For For No TeleNav, Inc. TNAV USA 15-Nov-11 26-Sep-11 Annual Management Elect Director Soo Boon Koh For For No TeleNav, Inc. TNAV USA 15-Nov-11 26-Sep-11 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For No TeleNav, Inc. TNAV USA 15-Nov-11 26-Sep-11 Annual Management 3 Advisory Vote on Say on Pay Frequency Three Years One Year Yes TeleNav, Inc. TNAV USA 15-Nov-11 26-Sep-11 Annual Management 4 Ratify Auditors For For No Espey Mfg. & Electronics Corp. ESP USA 17-Nov-11 07-Oct-11 Annual Management Elect Director Paul J. Corr For Withhold Yes Espey Mfg. & Electronics Corp. ESP USA 17-Nov-11 07-Oct-11 Annual Management Elect Director Michael W. Wool For Withhold Yes Espey Mfg. & Electronics Corp. ESP USA 17-Nov-11 07-Oct-11 Annual Management 2 Ratify Auditors For For No Epoch Holding Corporation EPHC 29428R103 USA 01-Dec-11 06-Oct-11 Annual Management Elect Director Allan R. Tessler For Withhold Yes Epoch Holding Corporation EPHC 29428R103 USA 01-Dec-11 06-Oct-11 Annual Management Elect Director William W. Priest For Withhold Yes Epoch Holding Corporation EPHC 29428R103 USA 01-Dec-11 06-Oct-11 Annual Management Elect Director Enrique R. Arzac For For No Epoch Holding Corporation EPHC 29428R103 USA 01-Dec-11 06-Oct-11 Annual Management Elect Director Jeffrey L. Berenson For For No Epoch Holding Corporation EPHC 29428R103 USA 01-Dec-11 06-Oct-11 Annual Management Elect Director John L. Cecil For For No Epoch Holding Corporation EPHC 29428R103 USA 01-Dec-11 06-Oct-11 Annual Management Elect Director Peter A. Flaherty For For No Epoch Holding Corporation EPHC 29428R103 USA 01-Dec-11 06-Oct-11 Annual Management Elect Director Timothy T. Taussig For Withhold Yes Epoch Holding Corporation EPHC 29428R103 USA 01-Dec-11 06-Oct-11 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Epoch Holding Corporation EPHC 29428R103 USA 01-Dec-11 06-Oct-11 Annual Management 3 Advisory Vote on Say on Pay Frequency One Year One Year No Epoch Holding Corporation EPHC 29428R103 USA 01-Dec-11 06-Oct-11 Annual Management 4 Ratify Auditors For For No Ebix, Inc. EBIX USA 02-Dec-11 05-Oct-11 Annual Management Elect Director Hans U. Benz For For No Ebix, Inc. EBIX USA 02-Dec-11 05-Oct-11 Annual Management Elect Director Pavan Bhalla For For No Ebix, Inc. EBIX USA 02-Dec-11 05-Oct-11 Annual Management Elect Director Neil D. Eckert For For No Ebix, Inc. EBIX USA 02-Dec-11 05-Oct-11 Annual Management Elect Director Rolf Herter For For No Ebix, Inc. EBIX USA 02-Dec-11 05-Oct-11 Annual Management Elect Director Hans Ueli Keller For For No Ebix, Inc. EBIX USA 02-Dec-11 05-Oct-11 Annual Management Elect Director Robin Raina For Withhold Yes Ebix, Inc. EBIX USA 02-Dec-11 05-Oct-11 Annual Management 2 Ratify Auditors For For No Ebix, Inc. EBIX USA 02-Dec-11 05-Oct-11 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Ebix, Inc. EBIX USA 02-Dec-11 05-Oct-11 Annual Management 4 Advisory Vote on Say on Pay Frequency One Year One Year No IDT Corporation IDT USA 15-Dec-11 21-Oct-11 Annual Management 1 Elect Director Lawrence E. Bathgate, II For Against Yes IDT Corporation IDT USA 15-Dec-11 21-Oct-11 Annual Management 2 Elect Director Eric F. Cosentino For Against Yes IDT Corporation IDT USA 15-Dec-11 21-Oct-11 Annual Management 3 Elect Director Howard S. Jonas For Against Yes IDT Corporation IDT USA 15-Dec-11 21-Oct-11 Annual Management 4 Elect Director Bill Pereira For Against Yes IDT Corporation IDT USA 15-Dec-11 21-Oct-11 Annual Management 5 Elect Director Judah Schorr For Against Yes IDT Corporation IDT USA 15-Dec-11 21-Oct-11 Annual Management 6 Amend Omnibus Stock Plan For Against Yes Akorn, Inc. AKRX USA 29-Dec-11 05-Dec-11 Special Management 1 Amend Omnibus Stock Plan For Against Yes EasyLink Services International Corporation ESIC USA 05-Jan-12 07-Nov-11 Annual Management Elect Director Richard J. Berman For For No EasyLink Services International Corporation ESIC USA 05-Jan-12 07-Nov-11 Annual Management Elect Director Kim D. Cooke For For No EasyLink Services International Corporation ESIC USA 05-Jan-12 07-Nov-11 Annual Management Elect Director Paul D. Lapides For For No EasyLink Services International Corporation ESIC USA 05-Jan-12 07-Nov-11 Annual Management Elect Director John S. Simon For For No EasyLink Services International Corporation ESIC USA 05-Jan-12 07-Nov-11 Annual Management Elect Director Thomas J. Stallings For For No EasyLink Services International Corporation ESIC USA 05-Jan-12 07-Nov-11 Annual Management 2 Ratify Auditors For For No The InterGroup Corporation INTG USA 22-Feb-12 06-Jan-12 Annual Management Elect Director John C. Love For For No The InterGroup Corporation INTG USA 22-Feb-12 06-Jan-12 Annual Management 2 Ratify Auditors For For No Clearfield, Inc. CLFD 18482P103 USA 23-Feb-12 29-Dec-11 Annual Management Elect Director Cheryl P. Beranek For For No Clearfield, Inc. CLFD 18482P103 USA 23-Feb-12 29-Dec-11 Annual Management Elect Director Ronald G. Roth For For No Clearfield, Inc. CLFD 18482P103 USA 23-Feb-12 29-Dec-11 Annual Management Elect Director Charles N. Hayssen For For No Clearfield, Inc. CLFD 18482P103 USA 23-Feb-12 29-Dec-11 Annual Management Elect Director Donald R. Hayward For For No Clearfield, Inc. CLFD 18482P103 USA 23-Feb-12 29-Dec-11 Annual Management Elect Director John G. Reddan For For No Clearfield, Inc. CLFD 18482P103 USA 23-Feb-12 29-Dec-11 Annual Management Elect Director Stephen L. Zuckerman For For No Clearfield, Inc. CLFD 18482P103 USA 23-Feb-12 29-Dec-11 Annual Management 2 Ratify Auditors For Against Yes Winn-Dixie Stores, Inc. WINN USA 09-Mar-12 27-Jan-12 Special Management 1 Approve Merger Agreement For For No Winn-Dixie Stores, Inc. WINN USA 09-Mar-12 27-Jan-12 Special Management 2 Advisory Vote on Golden Parachutes For Against Yes Winn-Dixie Stores, Inc. WINN USA 09-Mar-12 27-Jan-12 Special Management 3 Adjourn Meeting For For No Coffee Holding Co., Inc. JVA USA 12-Apr-12 21-Feb-12 Annual Management 1 Elect Director Daniel Dwyer For Against Yes Coffee Holding Co., Inc. JVA USA 12-Apr-12 21-Feb-12 Annual Management 2 Elect Director Andrew Gordon For Against Yes Coffee Holding Co., Inc. JVA USA 12-Apr-12 21-Feb-12 Annual Management 3 Elect Director Barry Knepper For For No Coffee Holding Co., Inc. JVA USA 12-Apr-12 21-Feb-12 Annual Management 4 Ratify Auditors For For No Asbury Automotive Group, Inc. ABG USA 18-Apr-12 28-Feb-12 Annual Management Elect Director Janet M. Clarke For For No Asbury Automotive Group, Inc. ABG USA 18-Apr-12 28-Feb-12 Annual Management Elect Director Dennis E. Clements For For No Asbury Automotive Group, Inc. ABG USA 18-Apr-12 28-Feb-12 Annual Management Elect Director Eugene S. Katz For For No Asbury Automotive Group, Inc. ABG USA 18-Apr-12 28-Feb-12 Annual Management 2 Approve Omnibus Stock Plan For Against Yes Asbury Automotive Group, Inc. ABG USA 18-Apr-12 28-Feb-12 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Asbury Automotive Group, Inc. ABG USA 18-Apr-12 28-Feb-12 Annual Management 4 Ratify Auditors For For No Majesco Entertainment Company COOL USA 18-Apr-12 23-Feb-12 Annual Management Elect Director Jesse Sutton For For No Majesco Entertainment Company COOL USA 18-Apr-12 23-Feb-12 Annual Management Elect Director Louis Lipschitz For For No Majesco Entertainment Company COOL USA 18-Apr-12 23-Feb-12 Annual Management 2 Amend Omnibus Stock Plan For Against Yes Majesco Entertainment Company COOL USA 18-Apr-12 23-Feb-12 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Majesco Entertainment Company COOL USA 18-Apr-12 23-Feb-12 Annual Management 4 Advisory Vote on Say on Pay Frequency One Year One Year No Majesco Entertainment Company COOL USA 18-Apr-12 23-Feb-12 Annual Management 5 Ratify Auditors For For No Sonic Automotive, Inc. SAH 83545G102 USA 18-Apr-12 21-Feb-12 Annual Management Elect DirectorO. Bruton Smith For Withhold Yes Sonic Automotive, Inc. SAH 83545G102 USA 18-Apr-12 21-Feb-12 Annual Management Elect Director B. Scott Smith For Withhold Yes Sonic Automotive, Inc. SAH 83545G102 USA 18-Apr-12 21-Feb-12 Annual Management Elect Director David B. Smith For Withhold Yes Sonic Automotive, Inc. SAH 83545G102 USA 18-Apr-12 21-Feb-12 Annual Management Elect Director William I. Belk For For No Sonic Automotive, Inc. SAH 83545G102 USA 18-Apr-12 21-Feb-12 Annual Management Elect Director William R. Brooks For Withhold Yes Sonic Automotive, Inc. SAH 83545G102 USA 18-Apr-12 21-Feb-12 Annual Management Elect Director Victor H. Doolan For For No Sonic Automotive, Inc. SAH 83545G102 USA 18-Apr-12 21-Feb-12 Annual Management Elect Director Robert Heller For For No Sonic Automotive, Inc. SAH 83545G102 USA 18-Apr-12 21-Feb-12 Annual Management Elect Director Robert L. Rewey For For No Sonic Automotive, Inc. SAH 83545G102 USA 18-Apr-12 21-Feb-12 Annual Management Elect Director David C. Vorhoff For For No Sonic Automotive, Inc. SAH 83545G102 USA 18-Apr-12 21-Feb-12 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Sonic Automotive, Inc. SAH 83545G102 USA 18-Apr-12 21-Feb-12 Annual Management 3 Approve Non-Employee Director Restricted Stock Plan For Against Yes Sonic Automotive, Inc. SAH 83545G102 USA 18-Apr-12 21-Feb-12 Annual Management 4 Approve Omnibus Stock Plan For Against Yes Sonic Automotive, Inc. SAH 83545G102 USA 18-Apr-12 21-Feb-12 Annual Management 5 Ratify Auditors For For No Republic Bancorp, Inc. KY RBCAA USA 19-Apr-12 10-Feb-12 Annual Management Elect Director Craig A Greenberg For Withhold Yes Republic Bancorp, Inc. KY RBCAA USA 19-Apr-12 10-Feb-12 Annual Management Elect Director Michael T. Rust For For No Republic Bancorp, Inc. KY RBCAA USA 19-Apr-12 10-Feb-12 Annual Management Elect Director Sandra Metts Snowden For For No Republic Bancorp, Inc. KY RBCAA USA 19-Apr-12 10-Feb-12 Annual Management Elect Director R. Wayne Stratton For For No Republic Bancorp, Inc. KY RBCAA USA 19-Apr-12 10-Feb-12 Annual Management Elect Director Susan Stout Tamme For For No Republic Bancorp, Inc. KY RBCAA USA 19-Apr-12 10-Feb-12 Annual Management Elect Director A. Scott Trager For Withhold Yes Republic Bancorp, Inc. KY RBCAA USA 19-Apr-12 10-Feb-12 Annual Management Elect Director Steven E. Trager For Withhold Yes Republic Bancorp, Inc. KY RBCAA USA 19-Apr-12 10-Feb-12 Annual Management 2 Ratify Auditors For Against Yes Advance America, Cash Advance Centers, Inc. AEA 00739W107 USA 20-Apr-12 22-Mar-12 Special Management 1 Approve Merger Agreement For For No Advance America, Cash Advance Centers, Inc. AEA 00739W107 USA 20-Apr-12 22-Mar-12 Special Management 2 Advisory Vote on Golden Parachutes For Against Yes Advance America, Cash Advance Centers, Inc. AEA 00739W107 USA 20-Apr-12 22-Mar-12 Special Management 3 Adjourn Meeting For For No Central Pacific Financial Corp. CPF USA 25-Apr-12 24-Feb-12 Annual Management Elect Director Alvaro J . Aguirre For For No Central Pacific Financial Corp. CPF USA 25-Apr-12 24-Feb-12 Annual Management Elect Director James F. Burr For Withhold Yes Central Pacific Financial Corp. CPF USA 25-Apr-12 24-Feb-12 Annual Management Elect Director Christine H. H. Camp For For No Central Pacific Financial Corp. CPF USA 25-Apr-12 24-Feb-12 Annual Management Elect Director John C. Dean For For No Central Pacific Financial Corp. CPF USA 25-Apr-12 24-Feb-12 Annual Management Elect Director Earl E. Fry For For No Central Pacific Financial Corp. CPF USA 25-Apr-12 24-Feb-12 Annual Management Elect Director Paul J. Kosasa For For No Central Pacific Financial Corp. CPF USA 25-Apr-12 24-Feb-12 Annual Management Elect Director Duane K. Kurisu For For No Central Pacific Financial Corp. CPF USA 25-Apr-12 24-Feb-12 Annual Management Elect Director Colbert M. Matsumoto For For No Central Pacific Financial Corp. CPF USA 25-Apr-12 24-Feb-12 Annual Management Elect Director Crystal K. Rose For For No Central Pacific Financial Corp. CPF USA 25-Apr-12 24-Feb-12 Annual Management 2 Ratify Auditors For Against Yes Central Pacific Financial Corp. CPF USA 25-Apr-12 24-Feb-12 Annual Management 3 Amend Omnibus Stock Plan For For No Central Pacific Financial Corp. CPF USA 25-Apr-12 24-Feb-12 Annual Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Citizens Republic Bancorp, Inc. CRBC USA 25-Apr-12 29-Feb-12 Annual Management Elect Director Lizabeth A. Ardisana For For No Citizens Republic Bancorp, Inc. CRBC USA 25-Apr-12 29-Feb-12 Annual Management Elect Director George J. Butvilas For For No Citizens Republic Bancorp, Inc. CRBC USA 25-Apr-12 29-Feb-12 Annual Management Elect Director Robert S. Cubbin For For No Citizens Republic Bancorp, Inc. CRBC USA 25-Apr-12 29-Feb-12 Annual Management Elect Director Gary J. Hurand For For No Citizens Republic Bancorp, Inc. CRBC USA 25-Apr-12 29-Feb-12 Annual Management Elect Director Benjamin W. Laird For For No Citizens Republic Bancorp, Inc. CRBC USA 25-Apr-12 29-Feb-12 Annual Management Elect Director Stephen J. Lazaroff For For No Citizens Republic Bancorp, Inc. CRBC USA 25-Apr-12 29-Feb-12 Annual Management Elect Director Cathleen H. Nash For For No Citizens Republic Bancorp, Inc. CRBC USA 25-Apr-12 29-Feb-12 Annual Management Elect Director Kendall B. Williams For For No Citizens Republic Bancorp, Inc. CRBC USA 25-Apr-12 29-Feb-12 Annual Management Elect Director James L. Wolohan For For No Citizens Republic Bancorp, Inc. CRBC USA 25-Apr-12 29-Feb-12 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Citizens Republic Bancorp, Inc. CRBC USA 25-Apr-12 29-Feb-12 Annual Management 3 Ratify Auditors For Against Yes Diamond Hill Investment Group, Inc. DHIL 25264R207 USA 25-Apr-12 01-Mar-12 Annual Management Elect Director R. H. Dillon For For No Diamond Hill Investment Group, Inc. DHIL 25264R207 USA 25-Apr-12 01-Mar-12 Annual Management Elect Director James F. Laird For For No Diamond Hill Investment Group, Inc. DHIL 25264R207 USA 25-Apr-12 01-Mar-12 Annual Management Elect Director David P. Lauer For For No Diamond Hill Investment Group, Inc. DHIL 25264R207 USA 25-Apr-12 01-Mar-12 Annual Management Elect Director Peter J. Moran For Withhold Yes Diamond Hill Investment Group, Inc. DHIL 25264R207 USA 25-Apr-12 01-Mar-12 Annual Management Elect Director Donald B. Shackelford For Withhold Yes Diamond Hill Investment Group, Inc. DHIL 25264R207 USA 25-Apr-12 01-Mar-12 Annual Management Elect Director Frances A. Skinner For Withhold Yes Diamond Hill Investment Group, Inc. DHIL 25264R207 USA 25-Apr-12 01-Mar-12 Annual Management 2 Ratify Auditors For Against Yes Diamond Hill Investment Group, Inc. DHIL 25264R207 USA 25-Apr-12 01-Mar-12 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Pacer International, Inc. PACR 69373H106 USA 25-Apr-12 22-Feb-12 Annual Management Elect Director Dennis A. Chantland For For No Pacer International, Inc. PACR 69373H106 USA 25-Apr-12 22-Feb-12 Annual Management Elect Director Robert J. Grassi For For No Pacer International, Inc. PACR 69373H106 USA 25-Apr-12 22-Feb-12 Annual Management 2 Ratify Auditors For For No Pacer International, Inc. PACR 69373H106 USA 25-Apr-12 22-Feb-12 Annual Management 3 Adopt Majority Voting for Uncontested Election of Directors For For No Pacer International, Inc. PACR 69373H106 USA 25-Apr-12 22-Feb-12 Annual Management 4 Approve Omnibus Stock Plan For Against Yes Pacer International, Inc. PACR 69373H106 USA 25-Apr-12 22-Feb-12 Annual Management 5 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Standard Parking Corporation STAN USA 25-Apr-12 07-Mar-12 Annual Management Elect Director Charles L. Biggs For For No Standard Parking Corporation STAN USA 25-Apr-12 07-Mar-12 Annual Management Elect Director Karen M. Garrison For For No Standard Parking Corporation STAN USA 25-Apr-12 07-Mar-12 Annual Management Elect Director Robert S. Roath For For No Standard Parking Corporation STAN USA 25-Apr-12 07-Mar-12 Annual Management Elect Director Michael J. Roberts For For No Standard Parking Corporation STAN USA 25-Apr-12 07-Mar-12 Annual Management Elect Director James A. Wilhelm For For No Standard Parking Corporation STAN USA 25-Apr-12 07-Mar-12 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Standard Parking Corporation STAN USA 25-Apr-12 07-Mar-12 Annual Management 3 Ratify Auditors For Against Yes USANA Health Sciences, Inc. USNA 90328M107 USA 25-Apr-12 02-Mar-12 Annual Management Elect Director Robert Anciaux For For No USANA Health Sciences, Inc. USNA 90328M107 USA 25-Apr-12 02-Mar-12 Annual Management Elect Director Gilbert A. Fuller For Withhold Yes USANA Health Sciences, Inc. USNA 90328M107 USA 25-Apr-12 02-Mar-12 Annual Management Elect Director Jerry G. McClain For For No USANA Health Sciences, Inc. USNA 90328M107 USA 25-Apr-12 02-Mar-12 Annual Management Elect Director Ronald S. Poelman For For No USANA Health Sciences, Inc. USNA 90328M107 USA 25-Apr-12 02-Mar-12 Annual Management Elect Director Myron W. Wentz For Withhold Yes USANA Health Sciences, Inc. USNA 90328M107 USA 25-Apr-12 02-Mar-12 Annual Management 2 Ratify Auditors For For No Virginia Commerce Bancorp, Inc. VCBI 92778Q109 USA 25-Apr-12 09-Mar-12 Annual Management Elect Director Leonard Adler For For No Virginia Commerce Bancorp, Inc. VCBI 92778Q109 USA 25-Apr-12 09-Mar-12 Annual Management Elect Director Michael G. Anzilotti For For No Virginia Commerce Bancorp, Inc. VCBI 92778Q109 USA 25-Apr-12 09-Mar-12 Annual Management Elect Director Thomas E. Burdette For For No Virginia Commerce Bancorp, Inc. VCBI 92778Q109 USA 25-Apr-12 09-Mar-12 Annual Management Elect Director Peter A. Converse For For No Virginia Commerce Bancorp, Inc. VCBI 92778Q109 USA 25-Apr-12 09-Mar-12 Annual Management Elect Director W. Douglas Fisher For For No Virginia Commerce Bancorp, Inc. VCBI 92778Q109 USA 25-Apr-12 09-Mar-12 Annual Management Elect Director David M. Guernsey For For No Virginia Commerce Bancorp, Inc. VCBI 92778Q109 USA 25-Apr-12 09-Mar-12 Annual Management Elect Director Kenneth R. Lehman For For No Virginia Commerce Bancorp, Inc. VCBI 92778Q109 USA 25-Apr-12 09-Mar-12 Annual Management Elect Director Norris E. Mitchell For For No Virginia Commerce Bancorp, Inc. VCBI 92778Q109 USA 25-Apr-12 09-Mar-12 Annual Management Elect Director Todd A. Stottlemyer For For No Virginia Commerce Bancorp, Inc. VCBI 92778Q109 USA 25-Apr-12 09-Mar-12 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Virginia Commerce Bancorp, Inc. VCBI 92778Q109 USA 25-Apr-12 09-Mar-12 Annual Management 3 Ratify Auditors For Against Yes Winmark Corporation WINA USA 25-Apr-12 05-Mar-12 Annual Management 1 Fix Number of Directors at Seven For For No Winmark Corporation WINA USA 25-Apr-12 05-Mar-12 Annual Management Elect Director John L. Morgan For Withhold Yes Winmark Corporation WINA USA 25-Apr-12 05-Mar-12 Annual Management Elect Director Jenele C. Grassle For For No Winmark Corporation WINA USA 25-Apr-12 05-Mar-12 Annual Management Elect Director Kirk A. MacKenzie For For No Winmark Corporation WINA USA 25-Apr-12 05-Mar-12 Annual Management Elect Director Dean B. Phillips For For No Winmark Corporation WINA USA 25-Apr-12 05-Mar-12 Annual Management Elect Director Paul C. Reyelts For For No Winmark Corporation WINA USA 25-Apr-12 05-Mar-12 Annual Management Elect Director Mark L. Wilson For For No Winmark Corporation WINA USA 25-Apr-12 05-Mar-12 Annual Management Elect Director Steven C. Zola For For No Winmark Corporation WINA USA 25-Apr-12 05-Mar-12 Annual Management 3 Ratify Auditors For For No 1st Source Corporation SRCE USA 26-Apr-12 17-Feb-12 Annual Management Elect Director Tracy D. Graham For For No 1st Source Corporation SRCE USA 26-Apr-12 17-Feb-12 Annual Management Elect Director Allison N. Egidi For For No 1st Source Corporation SRCE USA 26-Apr-12 17-Feb-12 Annual Management Elect Director Craig A. Kapson For For No 1st Source Corporation SRCE USA 26-Apr-12 17-Feb-12 Annual Management Elect Director John T. Phair For For No 1st Source Corporation SRCE USA 26-Apr-12 17-Feb-12 Annual Management Elect Director Mark D. Schwabero For Withhold Yes Hudson Highland Group, Inc. HHGP USA 26-Apr-12 27-Feb-12 Annual Management Elect Director John J. Haley For Withhold Yes Hudson Highland Group, Inc. HHGP USA 26-Apr-12 27-Feb-12 Annual Management Elect Director David G. Offensend For Withhold Yes Hudson Highland Group, Inc. HHGP USA 26-Apr-12 27-Feb-12 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Hudson Highland Group, Inc. HHGP USA 26-Apr-12 27-Feb-12 Annual Management 3 Amend Omnibus Stock Plan For Against Yes Hudson Highland Group, Inc. HHGP USA 26-Apr-12 27-Feb-12 Annual Management 4 Change Company Name For For No Hudson Highland Group, Inc. HHGP USA 26-Apr-12 27-Feb-12 Annual Management 5 Ratify Auditors For For No Delek US Holdings, Inc. DK USA 01-May-12 12-Mar-12 Annual Management Elect Director Ezra Uzi Yemin For Withhold Yes Delek US Holdings, Inc. DK USA 01-May-12 12-Mar-12 Annual Management Elect Director Gabriel Last For Withhold Yes Delek US Holdings, Inc. DK USA 01-May-12 12-Mar-12 Annual Management Elect Director Asaf Bartfeld For Withhold Yes Delek US Holdings, Inc. DK USA 01-May-12 12-Mar-12 Annual Management Elect Director Shlomo Zohar For For No Delek US Holdings, Inc. DK USA 01-May-12 12-Mar-12 Annual Management Elect Director Carlos E. Jorda For Withhold Yes Delek US Holdings, Inc. DK USA 01-May-12 12-Mar-12 Annual Management Elect Director Charles H. Leonard For For No Delek US Holdings, Inc. DK USA 01-May-12 12-Mar-12 Annual Management Elect Director Philip L. Maslowe For For No Delek US Holdings, Inc. DK USA 01-May-12 12-Mar-12 Annual Management 2 Ratify Auditors For For No Sturm, Ruger & Company, Inc. RGR USA 02-May-12 13-Mar-12 Annual Management Elect Director C. Michael Jacobi For For No Sturm, Ruger & Company, Inc. RGR USA 02-May-12 13-Mar-12 Annual Management Elect Director John A. Cosentino, Jr. For For No Sturm, Ruger & Company, Inc. RGR USA 02-May-12 13-Mar-12 Annual Management Elect Director James E. Service For For No Sturm, Ruger & Company, Inc. RGR USA 02-May-12 13-Mar-12 Annual Management Elect Director Amir P. Rosenthal For For No Sturm, Ruger & Company, Inc. RGR USA 02-May-12 13-Mar-12 Annual Management Elect Director Ronald C. Whitaker For For No Sturm, Ruger & Company, Inc. RGR USA 02-May-12 13-Mar-12 Annual Management Elect Director Phillip C. Widman For For No Sturm, Ruger & Company, Inc. RGR USA 02-May-12 13-Mar-12 Annual Management Elect Director Michael O. Fifer For For No Sturm, Ruger & Company, Inc. RGR USA 02-May-12 13-Mar-12 Annual Management 2 Ratify Auditors For For No Sturm, Ruger & Company, Inc. RGR USA 02-May-12 13-Mar-12 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Overstock.com, Inc. OSTK USA 03-May-12 08-Mar-12 Annual Management Elect Director Patrick M. Byrne For Withhold Yes Overstock.com, Inc. OSTK USA 03-May-12 08-Mar-12 Annual Management Elect Director Barclay F. Corbus For For No Overstock.com, Inc. OSTK USA 03-May-12 08-Mar-12 Annual Management 2 Ratify Auditors For For No Overstock.com, Inc. OSTK USA 03-May-12 08-Mar-12 Annual Management 3 Amend Omnibus Stock Plan For Against Yes Brightpoint, Inc. CELL USA 04-May-12 09-Mar-12 Annual Management Elect Director Thomas J. Ridge For For No Brightpoint, Inc. CELL USA 04-May-12 09-Mar-12 Annual Management Elect Director Jerre L. Stead For For No Brightpoint, Inc. CELL USA 04-May-12 09-Mar-12 Annual Management Elect Director Kari-Pekka Wilska For For No Brightpoint, Inc. CELL USA 04-May-12 09-Mar-12 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Brightpoint, Inc. CELL USA 04-May-12 09-Mar-12 Annual Management 3 Ratify Auditors For Against Yes Heartland Payment Systems, Inc. HPY 42235N108 USA 04-May-12 14-Mar-12 Annual Management Elect Director Robert O. Carr For Withhold Yes Heartland Payment Systems, Inc. HPY 42235N108 USA 04-May-12 14-Mar-12 Annual Management Elect Director Marc J. Ostro For For No Heartland Payment Systems, Inc. HPY 42235N108 USA 04-May-12 14-Mar-12 Annual Management Elect Director George F. Raymond For For No Heartland Payment Systems, Inc. HPY 42235N108 USA 04-May-12 14-Mar-12 Annual Management Elect Director Mitchell L. Hollin For For No Heartland Payment Systems, Inc. HPY 42235N108 USA 04-May-12 14-Mar-12 Annual Management Elect Director Jonathan J. Palmer For For No Heartland Payment Systems, Inc. HPY 42235N108 USA 04-May-12 14-Mar-12 Annual Management Elect Director Richard W. Vague For For No Heartland Payment Systems, Inc. HPY 42235N108 USA 04-May-12 14-Mar-12 Annual Management Elect Director Robert H. Niehaus For For No Heartland Payment Systems, Inc. HPY 42235N108 USA 04-May-12 14-Mar-12 Annual Management 2 Ratify Auditors For Against Yes Heartland Payment Systems, Inc. HPY 42235N108 USA 04-May-12 14-Mar-12 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Primoris Services Corporation PRIM 74164F103 USA 04-May-12 04-Apr-12 Annual Management Elect Director Brian Pratt For Withhold Yes Primoris Services Corporation PRIM 74164F103 USA 04-May-12 04-Apr-12 Annual Management Elect Director Thomas E. Tucker For For No Primoris Services Corporation PRIM 74164F103 USA 04-May-12 04-Apr-12 Annual Management Elect Director Peter C. Brown For For No Primoris Services Corporation PRIM 74164F103 USA 04-May-12 04-Apr-12 Annual Management 2 Ratify Auditors For For No Newcastle Investment Corp. NCT 65105M108 USA 07-May-12 16-Mar-12 Annual Management Elect Director Alan Tyson For For No Newcastle Investment Corp. NCT 65105M108 USA 07-May-12 16-Mar-12 Annual Management Elect Director Stuart McFarland For For No Newcastle Investment Corp. NCT 65105M108 USA 07-May-12 16-Mar-12 Annual Management 2 Ratify Auditors For Against Yes Newcastle Investment Corp. NCT 65105M108 USA 07-May-12 16-Mar-12 Annual Management 3 Approve Omnibus Stock Plan For Against Yes Cascade Bancorp CACB USA 08-May-12 12-Mar-12 Annual Management Elect Director Jerol E. Andres For Withhold Yes Cascade Bancorp CACB USA 08-May-12 12-Mar-12 Annual Management Elect Director Chris C. Casciato For For No Cascade Bancorp CACB USA 08-May-12 12-Mar-12 Annual Management Elect Director Michael Connolly For For No Cascade Bancorp CACB USA 08-May-12 12-Mar-12 Annual Management Elect Director Henry H. Hewitt For For No Cascade Bancorp CACB USA 08-May-12 12-Mar-12 Annual Management Elect Director Judith A. Johansen For Withhold Yes Cascade Bancorp CACB USA 08-May-12 12-Mar-12 Annual Management Elect Director J. LaMont Keen For For No Cascade Bancorp CACB USA 08-May-12 12-Mar-12 Annual Management Elect Director James B. Lockhart, III For For No Cascade Bancorp CACB USA 08-May-12 12-Mar-12 Annual Management Elect Director Patricia L. Moss For For No Cascade Bancorp CACB USA 08-May-12 12-Mar-12 Annual Management Elect Director Ryan R. Patrick For Withhold Yes Cascade Bancorp CACB USA 08-May-12 12-Mar-12 Annual Management Elect Director Thomas M. Wells For For No Cascade Bancorp CACB USA 08-May-12 12-Mar-12 Annual Management Elect Director Terry E. Zink For For No Cascade Bancorp CACB USA 08-May-12 12-Mar-12 Annual Management 2 Ratify Auditors For For No Cascade Bancorp CACB USA 08-May-12 12-Mar-12 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Cascade Bancorp CACB USA 08-May-12 12-Mar-12 Annual Management 4 Amend Omnibus Stock Plan For For No Caribou Coffee Company, Inc. CBOU USA 09-May-12 15-Mar-12 Annual Management Elect Director Kip R. Caffey For For No Caribou Coffee Company, Inc. CBOU USA 09-May-12 15-Mar-12 Annual Management Elect Director Sarah Palisi Chapin For For No Caribou Coffee Company, Inc. CBOU USA 09-May-12 15-Mar-12 Annual Management Elect Director Wallace B. Doolin For For No Caribou Coffee Company, Inc. CBOU USA 09-May-12 15-Mar-12 Annual Management Elect Director Gary A. Graves For For No Caribou Coffee Company, Inc. CBOU USA 09-May-12 15-Mar-12 Annual Management Elect Director Charles H. Ogburn For For No Caribou Coffee Company, Inc. CBOU USA 09-May-12 15-Mar-12 Annual Management Elect Director Philip H. Sanford For For No Caribou Coffee Company, Inc. CBOU USA 09-May-12 15-Mar-12 Annual Management Elect Director Michael J. Tattersfield For For No Caribou Coffee Company, Inc. CBOU USA 09-May-12 15-Mar-12 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Caribou Coffee Company, Inc. CBOU USA 09-May-12 15-Mar-12 Annual Management 3 Advisory Vote on Say on Pay Frequency One Year One Year No Caribou Coffee Company, Inc. CBOU USA 09-May-12 15-Mar-12 Annual Management 4 Amend Omnibus Stock Plan For For No Caribou Coffee Company, Inc. CBOU USA 09-May-12 15-Mar-12 Annual Management 5 Ratify Auditors For Against Yes Caribou Coffee Company, Inc. CBOU USA 09-May-12 15-Mar-12 Annual Management 6 Other Business For Against Yes Computer Task Group, Incorporated CTGX USA 09-May-12 30-Mar-12 Annual Management Elect Director John M. Palms For Withhold Yes Computer Task Group, Incorporated CTGX USA 09-May-12 30-Mar-12 Annual Management Elect Director Daniel J. Sullivan For Withhold Yes Computer Task Group, Incorporated CTGX USA 09-May-12 30-Mar-12 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Computer Task Group, Incorporated CTGX USA 09-May-12 30-Mar-12 Annual Management 3 Amend Qualified Employee Stock Purchase Plan For For No Crawford & Company CRD.B USA 09-May-12 07-Mar-12 Annual Management Elect Director Harsha V. Agadi For For No Crawford & Company CRD.B USA 09-May-12 07-Mar-12 Annual Management Elect Director P. George Benson For For No Crawford & Company CRD.B USA 09-May-12 07-Mar-12 Annual Management Elect Director Jeffrey T. Bowman For For No Crawford & Company CRD.B USA 09-May-12 07-Mar-12 Annual Management Elect Director Jesse C. Crawford For Withhold Yes Crawford & Company CRD.B USA 09-May-12 07-Mar-12 Annual Management Elect Director James D. Edwards For For No Crawford & Company CRD.B USA 09-May-12 07-Mar-12 Annual Management Elect Director Russel L. Honore For For No Crawford & Company CRD.B USA 09-May-12 07-Mar-12 Annual Management Elect Director Joia M. Johnson For For No Crawford & Company CRD.B USA 09-May-12 07-Mar-12 Annual Management Elect Director Charles H. Ogburn For For No Crawford & Company CRD.B USA 09-May-12 07-Mar-12 Annual Management Elect Director E. Jenner Wood, III For For No Crawford & Company CRD.B USA 09-May-12 07-Mar-12 Annual Management 2 Ratify Auditors For Against Yes TravelCenters of America LLC TA USA 10-May-12 17-Feb-12 Annual Management 1 Elect Director Barbara D. Gilmore For For No TravelCenters of America LLC TA USA 10-May-12 17-Feb-12 Annual Management 2 Elect Director Thomas M. O'Brien For Against Yes TravelCenters of America LLC TA USA 10-May-12 17-Feb-12 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For No TravelCenters of America LLC TA USA 10-May-12 17-Feb-12 Annual Management 4 Advisory Vote on Say on Pay Frequency Three Years One Year Yes TravelCenters of America LLC TA USA 10-May-12 17-Feb-12 Annual Management 5 Ratify Auditors For For No White River Capital, Inc. RVR 96445P105 USA 10-May-12 23-Mar-12 Annual Management Elect Director John M. Eggemeyer For Withhold Yes White River Capital, Inc. RVR 96445P105 USA 10-May-12 23-Mar-12 Annual Management Elect Director Thomas C. Heagy For For No White River Capital, Inc. RVR 96445P105 USA 10-May-12 23-Mar-12 Annual Management Elect Director William E. McKnight For For No White River Capital, Inc. RVR 96445P105 USA 10-May-12 23-Mar-12 Annual Management Elect Director Daniel W. Porter For For No White River Capital, Inc. RVR 96445P105 USA 10-May-12 23-Mar-12 Annual Management Elect Director John W. Rose For For No White River Capital, Inc. RVR 96445P105 USA 10-May-12 23-Mar-12 Annual Management Elect Director Richard D. Waterfield For For No White River Capital, Inc. RVR 96445P105 USA 10-May-12 23-Mar-12 Annual Management 2 Ratify Auditors For For No American Public Education, Inc. APEI 02913V103 USA 11-May-12 16-Mar-12 Annual Management 1 Elect Director Wallace E. Boston, Jr. For For No American Public Education, Inc. APEI 02913V103 USA 11-May-12 16-Mar-12 Annual Management 2 Elect Director J. Christopher Everett For For No American Public Education, Inc. APEI 02913V103 USA 11-May-12 16-Mar-12 Annual Management 3 Elect Director Barbara G. Fast For For No American Public Education, Inc. APEI 02913V103 USA 11-May-12 16-Mar-12 Annual Management 4 Elect Director F. David Fowler For For No American Public Education, Inc. APEI 02913V103 USA 11-May-12 16-Mar-12 Annual Management 5 Elect Director Jean C. Halle For For No American Public Education, Inc. APEI 02913V103 USA 11-May-12 16-Mar-12 Annual Management 6 Elect Director Timothy J. Landon For For No American Public Education, Inc. APEI 02913V103 USA 11-May-12 16-Mar-12 Annual Management 7 Elect Director Timothy T. Weglicki For For No American Public Education, Inc. APEI 02913V103 USA 11-May-12 16-Mar-12 Annual Management 8 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes American Public Education, Inc. APEI 02913V103 USA 11-May-12 16-Mar-12 Annual Management 9 Ratify Auditors For For No CompuCredit Holdings Corporation CCRT 20478T107 USA 11-May-12 09-Mar-12 Annual Management Elect Director David G. Hanna For Withhold Yes CompuCredit Holdings Corporation CCRT 20478T107 USA 11-May-12 09-Mar-12 Annual Management Elect Director Richard R. House, Jr. For Withhold Yes CompuCredit Holdings Corporation CCRT 20478T107 USA 11-May-12 09-Mar-12 Annual Management Elect Director Deal W. Hudson For Withhold Yes CompuCredit Holdings Corporation CCRT 20478T107 USA 11-May-12 09-Mar-12 Annual Management Elect Director Mack F. Mattingly For Withhold Yes CompuCredit Holdings Corporation CCRT 20478T107 USA 11-May-12 09-Mar-12 Annual Management Elect Director Thomas G. Rosencrants For Withhold Yes Dynex Capital, Inc. DX 26817Q506 USA 14-May-12 15-Mar-12 Annual Management Elect Director Thomas B. Akin For Withhold Yes Dynex Capital, Inc. DX 26817Q506 USA 14-May-12 15-Mar-12 Annual Management Elect Director Byron L. Boston For For No Dynex Capital, Inc. DX 26817Q506 USA 14-May-12 15-Mar-12 Annual Management Elect Director Michael R. Hughes For For No Dynex Capital, Inc. DX 26817Q506 USA 14-May-12 15-Mar-12 Annual Management Elect Director Barry A. Igdaloff For For No Dynex Capital, Inc. DX 26817Q506 USA 14-May-12 15-Mar-12 Annual Management Elect Director Daniel K. Osborne For For No Dynex Capital, Inc. DX 26817Q506 USA 14-May-12 15-Mar-12 Annual Management Elect Director James C. Wheat, III For For No Dynex Capital, Inc. DX 26817Q506 USA 14-May-12 15-Mar-12 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Dynex Capital, Inc. DX 26817Q506 USA 14-May-12 15-Mar-12 Annual Management 3 Ratify Auditors For For No Adams Resources & Energy, Inc. AE USA 16-May-12 30-Mar-12 Annual Management Elect Director K. S. Adams, Jr. For Withhold Yes Adams Resources & Energy, Inc. AE USA 16-May-12 30-Mar-12 Annual Management Elect Director Frank T. Webster For Withhold Yes Adams Resources & Energy, Inc. AE USA 16-May-12 30-Mar-12 Annual Management Elect Director E.C. Reinauer, Jr. For Withhold Yes Adams Resources & Energy, Inc. AE USA 16-May-12 30-Mar-12 Annual Management Elect Director Townes G. Pressler For Withhold Yes Adams Resources & Energy, Inc. AE USA 16-May-12 30-Mar-12 Annual Management Elect Director Larry E. Bell For Withhold Yes Adams Resources & Energy, Inc. AE USA 16-May-12 30-Mar-12 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Adams Resources & Energy, Inc. AE USA 16-May-12 30-Mar-12 Annual Share Holder 3 Adopt Policy and Report on Board Diversity Against For Yes Insight Enterprises, Inc. NSIT 45765U103 USA 16-May-12 23-Mar-12 Annual Management 1 Elect Director Timothy A. Crown For Against Yes Insight Enterprises, Inc. NSIT 45765U103 USA 16-May-12 23-Mar-12 Annual Management 2 Elect Director Anthony A. Ibarguen For For No Insight Enterprises, Inc. NSIT 45765U103 USA 16-May-12 23-Mar-12 Annual Management 3 Elect Director Kathleen S. Pushor For For No Insight Enterprises, Inc. NSIT 45765U103 USA 16-May-12 23-Mar-12 Annual Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Insight Enterprises, Inc. NSIT 45765U103 USA 16-May-12 23-Mar-12 Annual Management 5 Ratify Auditors For Against Yes Nash-Finch Company NAFC USA 16-May-12 19-Mar-12 Annual Management Elect Director Christopher W. Bodine For For No Nash-Finch Company NAFC USA 16-May-12 19-Mar-12 Annual Management Elect Director Alec C. Covington For For No Nash-Finch Company NAFC USA 16-May-12 19-Mar-12 Annual Management Elect Director Sam K. Duncan For For No Nash-Finch Company NAFC USA 16-May-12 19-Mar-12 Annual Management Elect Director Mickey P. Foret For For No Nash-Finch Company NAFC USA 16-May-12 19-Mar-12 Annual Management Elect Director Douglas A. Hacker For For No Nash-Finch Company NAFC USA 16-May-12 19-Mar-12 Annual Management Elect Director Hawthorne L. Proctor For For No Nash-Finch Company NAFC USA 16-May-12 19-Mar-12 Annual Management Elect Director William R. Voss For For No Nash-Finch Company NAFC USA 16-May-12 19-Mar-12 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Nash-Finch Company NAFC USA 16-May-12 19-Mar-12 Annual Management 3 Ratify Auditors For For No The Chefs' Warehouse, Inc. CHEF USA 17-May-12 19-Mar-12 Annual Management Elect Director John D. Austin For For No The Chefs' Warehouse, Inc. CHEF USA 17-May-12 19-Mar-12 Annual Management Elect Director John A. Couri For For No The Chefs' Warehouse, Inc. CHEF USA 17-May-12 19-Mar-12 Annual Management Elect Director L. Kevin Cox For For No The Chefs' Warehouse, Inc. CHEF USA 17-May-12 19-Mar-12 Annual Management Elect Director Dean Facatselis For Withhold Yes The Chefs' Warehouse, Inc. CHEF USA 17-May-12 19-Mar-12 Annual Management Elect Director Stephen Hanson For For No The Chefs' Warehouse, Inc. CHEF USA 17-May-12 19-Mar-12 Annual Management Elect Director Christopher Pappas For Withhold Yes The Chefs' Warehouse, Inc. CHEF USA 17-May-12 19-Mar-12 Annual Management Elect Director John Pappas For Withhold Yes The Chefs' Warehouse, Inc. CHEF USA 17-May-12 19-Mar-12 Annual Management 2 Ratify Auditors For For No The Chefs' Warehouse, Inc. CHEF USA 17-May-12 19-Mar-12 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For No The Chefs' Warehouse, Inc. CHEF USA 17-May-12 19-Mar-12 Annual Management 4 Advisory Vote on Say on Pay Frequency One Year One Year No The Chefs' Warehouse, Inc. CHEF USA 17-May-12 19-Mar-12 Annual Management 5 Approve Omnibus Stock Plan For Against Yes Wabash National Corporation WNC USA 17-May-12 05-Apr-12 Annual Management 1 Elect Director Richard J. Giromini For For No Wabash National Corporation WNC USA 17-May-12 05-Apr-12 Annual Management 2 Elect Director Martin C. Jischke For For No Wabash National Corporation WNC USA 17-May-12 05-Apr-12 Annual Management 3 Elect Director James D. Kelly For For No Wabash National Corporation WNC USA 17-May-12 05-Apr-12 Annual Management 4 Elect Director John E. Kunz For For No Wabash National Corporation WNC USA 17-May-12 05-Apr-12 Annual Management 5 Elect Director Larry J. Magee For For No Wabash National Corporation WNC USA 17-May-12 05-Apr-12 Annual Management 6 Elect Director Scott K. Sorensen For For No Wabash National Corporation WNC USA 17-May-12 05-Apr-12 Annual Management 7 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Wabash National Corporation WNC USA 17-May-12 05-Apr-12 Annual Management 8 Ratify Auditors For Against Yes Analysts International Corporation ANLY USA 22-May-12 02-Apr-12 Annual Management Elect Director Brigid A. Bonner For For No Analysts International Corporation ANLY USA 22-May-12 02-Apr-12 Annual Management Elect Director Krzysztof K. Burhardt For For No Analysts International Corporation ANLY USA 22-May-12 02-Apr-12 Annual Management Elect Director Joseph T. Dunsmore For For No Analysts International Corporation ANLY USA 22-May-12 02-Apr-12 Annual Management Elect Director Galen G. Johnson For For No Analysts International Corporation ANLY USA 22-May-12 02-Apr-12 Annual Management Elect Director Brittany B. McKinney For For No Analysts International Corporation ANLY USA 22-May-12 02-Apr-12 Annual Management Elect Director Douglas C. Neve For For No Analysts International Corporation ANLY USA 22-May-12 02-Apr-12 Annual Management Elect Director Robert E. Woods For For No Analysts International Corporation ANLY USA 22-May-12 02-Apr-12 Annual Management 2 Ratify Auditors For Against Yes Core-Mark Holding Company, Inc. CORE USA 22-May-12 26-Mar-12 Annual Management 1 Elect Director Robert A. Allen For For No Core-Mark Holding Company, Inc. CORE USA 22-May-12 26-Mar-12 Annual Management 2 Elect Director Stuart W. Booth For For No Core-Mark Holding Company, Inc. CORE USA 22-May-12 26-Mar-12 Annual Management 3 Elect Director Gary F. Colter For For No Core-Mark Holding Company, Inc. CORE USA 22-May-12 26-Mar-12 Annual Management 4 Elect Director Robert G. Gross For For No Core-Mark Holding Company, Inc. CORE USA 22-May-12 26-Mar-12 Annual Management 5 Elect Director L. William Krause For For No Core-Mark Holding Company, Inc. CORE USA 22-May-12 26-Mar-12 Annual Management 6 Elect Director Harvey L. Tepner For For No Core-Mark Holding Company, Inc. CORE USA 22-May-12 26-Mar-12 Annual Management 7 Elect Director Randolph I. Thornton For For No Core-Mark Holding Company, Inc. CORE USA 22-May-12 26-Mar-12 Annual Management 8 Elect Director J. Michael Walsh For For No Core-Mark Holding Company, Inc. CORE USA 22-May-12 26-Mar-12 Annual Management 9 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Core-Mark Holding Company, Inc. CORE USA 22-May-12 26-Mar-12 Annual Management 10 Ratify Auditors For For No Fortress Investment Group LLC FIG 34958B106 USA 23-May-12 29-Mar-12 Annual Management Elect Director Robert I. Kauffman For Withhold Yes Fortress Investment Group LLC FIG 34958B106 USA 23-May-12 29-Mar-12 Annual Management Elect Director Michael E. Novogratz For Withhold Yes Fortress Investment Group LLC FIG 34958B106 USA 23-May-12 29-Mar-12 Annual Management Elect Director Takumi Shibata For Withhold Yes Fortress Investment Group LLC FIG 34958B106 USA 23-May-12 29-Mar-12 Annual Management Elect Director George W. Wellde, Jr. For For No Fortress Investment Group LLC FIG 34958B106 USA 23-May-12 29-Mar-12 Annual Management 2 Ratify Auditors For Against Yes Imperial Holdings LLC IFT USA 23-May-12 23-Apr-12 Written Consent Share Holder 1 Consent to Call Special Meeting For For No Insignia Systems, Inc. ISIG 45765Y105 USA 23-May-12 28-Mar-12 Annual Management Elect Director Donald J. Kramer For For No Insignia Systems, Inc. ISIG 45765Y105 USA 23-May-12 28-Mar-12 Annual Management Elect Director David L. Boehnen For For No Insignia Systems, Inc. ISIG 45765Y105 USA 23-May-12 28-Mar-12 Annual Management Elect Director Peter V. Derycz For For No Insignia Systems, Inc. ISIG 45765Y105 USA 23-May-12 28-Mar-12 Annual Management Elect Director Scott F. Drill For For No Insignia Systems, Inc. ISIG 45765Y105 USA 23-May-12 28-Mar-12 Annual Management Elect Director Reid V. MacDonald For For No Insignia Systems, Inc. ISIG 45765Y105 USA 23-May-12 28-Mar-12 Annual Management Elect Director Gordon F. Stofer For For No Insignia Systems, Inc. ISIG 45765Y105 USA 23-May-12 28-Mar-12 Annual Management 2 Amend Stock Option Plan For Against Yes Insignia Systems, Inc. ISIG 45765Y105 USA 23-May-12 28-Mar-12 Annual Management 3 Amend Qualified Employee Stock Purchase Plan For For No Insignia Systems, Inc. ISIG 45765Y105 USA 23-May-12 28-Mar-12 Annual Management 4 Ratify Auditors For For No Insignia Systems, Inc. ISIG 45765Y105 USA 23-May-12 28-Mar-12 Annual Management 5 Advisory Vote to Ratify Named Executive Officers' Compensation For For No PC Connection, Inc. PCCC 69318J100 USA 23-May-12 26-Mar-12 Annual Management Elect Director Patricia Gallup For Withhold Yes PC Connection, Inc. PCCC 69318J100 USA 23-May-12 26-Mar-12 Annual Management Elect Director David Hall For Withhold Yes PC Connection, Inc. PCCC 69318J100 USA 23-May-12 26-Mar-12 Annual Management Elect Director Joseph Baute For For No PC Connection, Inc. PCCC 69318J100 USA 23-May-12 26-Mar-12 Annual Management Elect Director David Beffa-Negrini For Withhold Yes PC Connection, Inc. PCCC 69318J100 USA 23-May-12 26-Mar-12 Annual Management Elect Director Barbara Duckett For For No PC Connection, Inc. PCCC 69318J100 USA 23-May-12 26-Mar-12 Annual Management Elect Director Donald Weatherson For For No PC Connection, Inc. PCCC 69318J100 USA 23-May-12 26-Mar-12 Annual Management 2 Amend Omnibus Stock Plan For Against Yes PC Connection, Inc. PCCC 69318J100 USA 23-May-12 26-Mar-12 Annual Management 3 Amend Qualified Employee Stock Purchase Plan For For No PC Connection, Inc. PCCC 69318J100 USA 23-May-12 26-Mar-12 Annual Management 4 Ratify Auditors For Against Yes SeaCube Container Leasing Ltd. BOX G79978105 USA 23-May-12 30-Mar-12 Annual Management Elect Director Jonathan G. Atkeson For Withhold Yes SeaCube Container Leasing Ltd. BOX G79978105 USA 23-May-12 30-Mar-12 Annual Management Elect Director Donald P. Hamm For For No SeaCube Container Leasing Ltd. BOX G79978105 USA 23-May-12 30-Mar-12 Annual Management Elect Director Martin Tuchman For For No SeaCube Container Leasing Ltd. BOX G79978105 USA 23-May-12 30-Mar-12 Annual Management 2 Ratify Auditors For For No Body Central Corp. BODY 09689U102 USA 24-May-12 27-Mar-12 Annual Management Elect Director B. Allen Weinstein For For No Body Central Corp. BODY 09689U102 USA 24-May-12 27-Mar-12 Annual Management Elect Director Beth R. Angelo For For No Body Central Corp. BODY 09689U102 USA 24-May-12 27-Mar-12 Annual Management Elect Director David A. Katz For For No Body Central Corp. BODY 09689U102 USA 24-May-12 27-Mar-12 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Body Central Corp. BODY 09689U102 USA 24-May-12 27-Mar-12 Annual Management 3 Amend Omnibus Stock Plan For Against Yes Body Central Corp. BODY 09689U102 USA 24-May-12 27-Mar-12 Annual Management 4 Approve Executive Incentive Bonus Plan For For No Body Central Corp. BODY 09689U102 USA 24-May-12 27-Mar-12 Annual Management 5 Ratify Auditors For For No DDi Corp. DDIC USA 24-May-12 23-Apr-12 Annual Management 1 Approve Merger Agreement For For No DDi Corp. DDIC USA 24-May-12 23-Apr-12 Annual Management 2 Adjourn Meeting For For No DDi Corp. DDIC USA 24-May-12 23-Apr-12 Annual Management 3 Advisory Vote on Golden Parachutes For For No First Financial Northwest, Inc. FFNW 32022K102 USA 24-May-12 30-Mar-12 Proxy Contest Management Elect Director Victor Karpaik For For No First Financial Northwest, Inc. FFNW 32022K102 USA 24-May-12 30-Mar-12 Proxy Contest Management Elect Director M. Scott Gaspard For For No First Financial Northwest, Inc. FFNW 32022K102 USA 24-May-12 30-Mar-12 Proxy Contest Management Elect Director Daniel L. Stevens For For No First Financial Northwest, Inc. FFNW 32022K102 USA 24-May-12 30-Mar-12 Proxy Contest Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For No First Financial Northwest, Inc. FFNW 32022K102 USA 24-May-12 30-Mar-12 Proxy Contest Management 3 Ratify Auditors For For No First Financial Northwest, Inc. FFNW 32022K102 USA 24-May-12 30-Mar-12 Proxy Contest Share Holder Elect Director Spencer Schneider For Do Not Vote No First Financial Northwest, Inc. FFNW 32022K102 USA 24-May-12 30-Mar-12 Proxy Contest Share Holder Management Nominee - M. Scott Gaspard For Do Not Vote No First Financial Northwest, Inc. FFNW 32022K102 USA 24-May-12 30-Mar-12 Proxy Contest Share Holder Management Nominee - Daniel L. Stevens For Do Not Vote No First Financial Northwest, Inc. FFNW 32022K102 USA 24-May-12 30-Mar-12 Proxy Contest Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation Against Do Not Vote No First Financial Northwest, Inc. FFNW 32022K102 USA 24-May-12 30-Mar-12 Proxy Contest Management 3 Ratify Auditors For Do Not Vote No HFF, Inc. HF 40418F108 USA 24-May-12 13-Apr-12 Annual Management Elect Director Susan P. McGalla For For No HFF, Inc. HF 40418F108 USA 24-May-12 13-Apr-12 Annual Management Elect Director Lenore M. Sullivan For For No HFF, Inc. HF 40418F108 USA 24-May-12 13-Apr-12 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For No HFF, Inc. HF 40418F108 USA 24-May-12 13-Apr-12 Annual Management 3 Ratify Auditors For For No Susser Holdings Corporation SUSS USA 24-May-12 30-Mar-12 Annual Management Elect Director Bruce W. Krysiak For For No Susser Holdings Corporation SUSS USA 24-May-12 30-Mar-12 Annual Management Elect Director Sam J. Susser For For No Susser Holdings Corporation SUSS USA 24-May-12 30-Mar-12 Annual Management Elect Director David P. Engel For For No Susser Holdings Corporation SUSS USA 24-May-12 30-Mar-12 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Susser Holdings Corporation SUSS USA 24-May-12 30-Mar-12 Annual Management 3 Ratify Auditors For For No Willis Lease Finance Corporation WLFC USA 24-May-12 27-Mar-12 Annual Management Elect Director Gerard Laviec For For No Willis Lease Finance Corporation WLFC USA 24-May-12 27-Mar-12 Annual Management Elect Director Austin C. Willis For Withhold Yes Willis Lease Finance Corporation WLFC USA 24-May-12 27-Mar-12 Annual Management 2 Ratify Auditors For Against Yes Gordmans Stores, Inc. GMAN 38269P100 USA 29-May-12 02-Apr-12 Annual Management Elect Director Jason H. Neimark For Withhold Yes Gordmans Stores, Inc. GMAN 38269P100 USA 29-May-12 02-Apr-12 Annual Management Elect Director Kenneth I. Tuchman For For No Gordmans Stores, Inc. GMAN 38269P100 USA 29-May-12 02-Apr-12 Annual Management 2 Ratify Auditors For For No Arden Group, Inc. ARDNA USA 30-May-12 09-Apr-12 Annual Management Elect Director Steven Romick For For No Arden Group, Inc. ARDNA USA 30-May-12 09-Apr-12 Annual Management 2 Ratify Auditors For For No BlackRock Kelso Capital Corporation BKCC USA 31-May-12 12-Mar-12 Annual Management Elect Director William E. Mayer For For No BlackRock Kelso Capital Corporation BKCC USA 31-May-12 12-Mar-12 Annual Management Elect Director Francoise de Saint Phalle For For No BlackRock Kelso Capital Corporation BKCC USA 31-May-12 12-Mar-12 Annual Management 2 Approve Issuance of Shares Below Net Asset Value (NAV) For For No BlackRock Kelso Capital Corporation BKCC USA 31-May-12 12-Mar-12 Annual Management 3 Ratify Auditors For For No Taylor Capital Group, Inc. TAYC USA 31-May-12 13-Apr-12 Annual Management Elect Director Bruce W. Taylor For Withhold Yes Taylor Capital Group, Inc. TAYC USA 31-May-12 13-Apr-12 Annual Management Elect Director Mark A. Hoppe For For No Taylor Capital Group, Inc. TAYC USA 31-May-12 13-Apr-12 Annual Management Elect Director Ronald L. Bliwas For For No Taylor Capital Group, Inc. TAYC USA 31-May-12 13-Apr-12 Annual Management Elect Director C. Bryan Daniels For For No Taylor Capital Group, Inc. TAYC USA 31-May-12 13-Apr-12 Annual Management Elect Director Ronald Emanuel For Withhold Yes Taylor Capital Group, Inc. TAYC USA 31-May-12 13-Apr-12 Annual Management Elect Director M. Hill Hammock For Withhold Yes Taylor Capital Group, Inc. TAYC USA 31-May-12 13-Apr-12 Annual Management Elect Director Elzie L. Higginbottom For For No Taylor Capital Group, Inc. TAYC USA 31-May-12 13-Apr-12 Annual Management Elect Director Michael H. Moskow For For No Taylor Capital Group, Inc. TAYC USA 31-May-12 13-Apr-12 Annual Management Elect Director Louise O'Sullivan For For No Taylor Capital Group, Inc. TAYC USA 31-May-12 13-Apr-12 Annual Management Elect Director Melvin E. Pearl For For No Taylor Capital Group, Inc. TAYC USA 31-May-12 13-Apr-12 Annual Management Elect Director Shepherd G. Pryor, IV For Withhold Yes Taylor Capital Group, Inc. TAYC USA 31-May-12 13-Apr-12 Annual Management Elect Director Harrison I. Steans For For No Taylor Capital Group, Inc. TAYC USA 31-May-12 13-Apr-12 Annual Management Elect Director Jennifer W. Steans For For No Taylor Capital Group, Inc. TAYC USA 31-May-12 13-Apr-12 Annual Management Elect Director Jeffrey W. Taylor For For No Taylor Capital Group, Inc. TAYC USA 31-May-12 13-Apr-12 Annual Management Elect Director Richard W. Tinberg For For No Taylor Capital Group, Inc. TAYC USA 31-May-12 13-Apr-12 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Taylor Capital Group, Inc. TAYC USA 31-May-12 13-Apr-12 Annual Management 3 Amend Certificate of Incorporation to Remove Certain Outdated Provisions For For No Taylor Capital Group, Inc. TAYC USA 31-May-12 13-Apr-12 Annual Management 4 Approve in addition to the other changes to the Existing Certificate reflected in the proposed New Certificate, the elimination from Article SEVENTH of a provision For For No Taylor Capital Group, Inc. TAYC USA 31-May-12 13-Apr-12 Annual Management 5 Approve the amendment and restatement of the Company's Third Amended and Restated By-laws (the Existing By-laws) as the Fourth Amended and Restated By-laws (the New By-laws) For For No Taylor Capital Group, Inc. TAYC USA 31-May-12 13-Apr-12 Annual Management 6 Approve in addition to the other changes to the Existing By-laws reflected in the proposed New By-laws, the elimination of the Special Nominating Rights from Section 2.9 For For No Hot Topic, Inc. HOTT USA 05-Jun-12 16-Apr-12 Annual Management Elect Director Steven Becker For For No Hot Topic, Inc. HOTT USA 05-Jun-12 16-Apr-12 Annual Management Elect Director Evelyn D'An For For No Hot Topic, Inc. HOTT USA 05-Jun-12 16-Apr-12 Annual Management Elect Director Matthew Drapkin For For No Hot Topic, Inc. HOTT USA 05-Jun-12 16-Apr-12 Annual Management Elect Director Terri Funk Graham For For No Hot Topic, Inc. HOTT USA 05-Jun-12 16-Apr-12 Annual Management Elect Director Lisa Harper For Withhold Yes Hot Topic, Inc. HOTT USA 05-Jun-12 16-Apr-12 Annual Management Elect Director W. Scott Hedrick For For No Hot Topic, Inc. HOTT USA 05-Jun-12 16-Apr-12 Annual Management Elect Director John Kyees For For No Hot Topic, Inc. HOTT USA 05-Jun-12 16-Apr-12 Annual Management Elect Director Andrew Schuon For For No Hot Topic, Inc. HOTT USA 05-Jun-12 16-Apr-12 Annual Management Elect Director Thomas Vellios For For No Hot Topic, Inc. HOTT USA 05-Jun-12 16-Apr-12 Annual Management 2 Ratify Auditors For Against Yes Hot Topic, Inc. HOTT USA 05-Jun-12 16-Apr-12 Annual Management 3 Approve Omnibus Stock Plan For Against Yes Hot Topic, Inc. HOTT USA 05-Jun-12 16-Apr-12 Annual Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For For No IntegraMed America, Inc. INMD 45810N302 USA 05-Jun-12 13-Apr-12 Annual Management Elect Director Jay Higham For Withhold Yes IntegraMed America, Inc. INMD 45810N302 USA 05-Jun-12 13-Apr-12 Annual Management Elect Director Gerardo Canet For For No IntegraMed America, Inc. INMD 45810N302 USA 05-Jun-12 13-Apr-12 Annual Management Elect Director Michael C. Howe For For No IntegraMed America, Inc. INMD 45810N302 USA 05-Jun-12 13-Apr-12 Annual Management Elect Director Lawrence J. Stuesser For For No IntegraMed America, Inc. INMD 45810N302 USA 05-Jun-12 13-Apr-12 Annual Management Elect Director Elizabeth E. Tallett For For No IntegraMed America, Inc. INMD 45810N302 USA 05-Jun-12 13-Apr-12 Annual Management Elect Director Yvonne S. Thornton For For No IntegraMed America, Inc. INMD 45810N302 USA 05-Jun-12 13-Apr-12 Annual Management 2 Ratify Auditors For Against Yes IntegraMed America, Inc. INMD 45810N302 USA 05-Jun-12 13-Apr-12 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Rentech, Inc. RTK USA 05-Jun-12 12-Apr-12 Annual Management Elect Director D. Hunt Ramsbottom For For No Rentech, Inc. RTK USA 05-Jun-12 12-Apr-12 Annual Management Elect Director Halbert S. Washburn For For No Rentech, Inc. RTK USA 05-Jun-12 12-Apr-12 Annual Management 2 Adopt NOL Rights Plan (NOL Pill) For For No Rentech, Inc. RTK USA 05-Jun-12 12-Apr-12 Annual Management 3 Ratify Auditors For For No TGC Industries, Inc. TGE USA 05-Jun-12 09-Apr-12 Annual Management Elect Director Wayne A. Whitener For Withhold Yes TGC Industries, Inc. TGE USA 05-Jun-12 09-Apr-12 Annual Management Elect Director William J. Barrett For Withhold Yes TGC Industries, Inc. TGE USA 05-Jun-12 09-Apr-12 Annual Management Elect Director Herbert M. Gardner For Withhold Yes TGC Industries, Inc. TGE USA 05-Jun-12 09-Apr-12 Annual Management Elect Director Allen T. McInnes For Withhold Yes TGC Industries, Inc. TGE USA 05-Jun-12 09-Apr-12 Annual Management Elect Director Edward L. Flynn For For No TGC Industries, Inc. TGE USA 05-Jun-12 09-Apr-12 Annual Management Elect Director Stephanie P. Hurtt For For No TGC Industries, Inc. TGE USA 05-Jun-12 09-Apr-12 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For No TGC Industries, Inc. TGE USA 05-Jun-12 09-Apr-12 Annual Management 3 Advisory Vote on Say on Pay Frequency One Year One Year No TGC Industries, Inc. TGE USA 05-Jun-12 09-Apr-12 Annual Management 4 Ratify Auditors For Against Yes TPC Group Inc. TPCG 89236Y104 USA 05-Jun-12 16-Apr-12 Annual Management Elect Director Eugene R. Allspach For For No TPC Group Inc. TPCG 89236Y104 USA 05-Jun-12 16-Apr-12 Annual Management Elect Director James A. Cacioppo For For No TPC Group Inc. TPCG 89236Y104 USA 05-Jun-12 16-Apr-12 Annual Management Elect Director Michael E. Ducey For For No TPC Group Inc. TPCG 89236Y104 USA 05-Jun-12 16-Apr-12 Annual Management Elect Director K'Lynne Johnson For For No TPC Group Inc. TPCG 89236Y104 USA 05-Jun-12 16-Apr-12 Annual Management Elect Director Richard B. Marchese For For No TPC Group Inc. TPCG 89236Y104 USA 05-Jun-12 16-Apr-12 Annual Management Elect Director Michael T. Mcdonnell For For No TPC Group Inc. TPCG 89236Y104 USA 05-Jun-12 16-Apr-12 Annual Management Elect Director Jeffrey M. Nodland For For No TPC Group Inc. TPCG 89236Y104 USA 05-Jun-12 16-Apr-12 Annual Management Elect Director Jeffrey A. Strong For For No TPC Group Inc. TPCG 89236Y104 USA 05-Jun-12 16-Apr-12 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For No TPC Group Inc. TPCG 89236Y104 USA 05-Jun-12 16-Apr-12 Annual Management 3 Ratify Auditors For For No Ascent Solar Technologies, Inc. ASTI USA 06-Jun-12 10-Apr-12 Annual Management Elect Director Amit Kumar For For No Ascent Solar Technologies, Inc. ASTI USA 06-Jun-12 10-Apr-12 Annual Management Elect Director Victor Lee For For No Ascent Solar Technologies, Inc. ASTI USA 06-Jun-12 10-Apr-12 Annual Management Elect Director Xu Biao For For No Ascent Solar Technologies, Inc. ASTI USA 06-Jun-12 10-Apr-12 Annual Management 2 Amend Restricted Stock Plan For For No Ascent Solar Technologies, Inc. ASTI USA 06-Jun-12 10-Apr-12 Annual Management 3 Ratify Auditors For For No Kingold Jewelry, Inc. KGJI 49579A204 USA 06-Jun-12 17-Apr-12 Annual Management Elect Director Zhihong Jia For Withhold Yes Kingold Jewelry, Inc. KGJI 49579A204 USA 06-Jun-12 17-Apr-12 Annual Management Elect Director Bin Zhao For Withhold Yes Kingold Jewelry, Inc. KGJI 49579A204 USA 06-Jun-12 17-Apr-12 Annual Management Elect Director H. David Sherman For For No Kingold Jewelry, Inc. KGJI 49579A204 USA 06-Jun-12 17-Apr-12 Annual Management Elect Director Hai Xiao Xu For For No Kingold Jewelry, Inc. KGJI 49579A204 USA 06-Jun-12 17-Apr-12 Annual Management Elect Director Bin Nan Zhang For For No Kingold Jewelry, Inc. KGJI 49579A204 USA 06-Jun-12 17-Apr-12 Annual Management 2 Ratify Auditors For For No Nutrisystem, Inc. NTRI 67069D108 USA 06-Jun-12 09-Apr-12 Annual Management Elect Director Robert F. Bernstock For For No Nutrisystem, Inc. NTRI 67069D108 USA 06-Jun-12 09-Apr-12 Annual Management Elect Director Michael F. Devine, III For For No Nutrisystem, Inc. NTRI 67069D108 USA 06-Jun-12 09-Apr-12 Annual Management Elect Director Michael J. Hagan For Withhold Yes Nutrisystem, Inc. NTRI 67069D108 USA 06-Jun-12 09-Apr-12 Annual Management Elect Director Warren V. (Pete) Musser For For No Nutrisystem, Inc. NTRI 67069D108 USA 06-Jun-12 09-Apr-12 Annual Management Elect Director Joseph M. Redling For For No Nutrisystem, Inc. NTRI 67069D108 USA 06-Jun-12 09-Apr-12 Annual Management Elect Director Brian P. Tierney For For No Nutrisystem, Inc. NTRI 67069D108 USA 06-Jun-12 09-Apr-12 Annual Management Elect Director Stephen T. Zarrilli For For No Nutrisystem, Inc. NTRI 67069D108 USA 06-Jun-12 09-Apr-12 Annual Management 2 Ratify Auditors For Against Yes Nutrisystem, Inc. NTRI 67069D108 USA 06-Jun-12 09-Apr-12 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Obagi Medical Products, Inc. OMPI 67423R108 USA 06-Jun-12 18-Apr-12 Annual Management Elect Director Albert F. Hummel For For No Obagi Medical Products, Inc. OMPI 67423R108 USA 06-Jun-12 18-Apr-12 Annual Management Elect Director Albert J. Fitzgibbons, III For For No Obagi Medical Products, Inc. OMPI 67423R108 USA 06-Jun-12 18-Apr-12 Annual Management Elect Director Ronald P. Badie For For No Obagi Medical Products, Inc. OMPI 67423R108 USA 06-Jun-12 18-Apr-12 Annual Management Elect Director John A. Bartholdson For For No Obagi Medical Products, Inc. OMPI 67423R108 USA 06-Jun-12 18-Apr-12 Annual Management Elect Director John H. Duerden For For No Obagi Medical Products, Inc. OMPI 67423R108 USA 06-Jun-12 18-Apr-12 Annual Management Elect Director Edward A. Grant For For No Obagi Medical Products, Inc. OMPI 67423R108 USA 06-Jun-12 18-Apr-12 Annual Management 2 Ratify Auditors For Against Yes Obagi Medical Products, Inc. OMPI 67423R108 USA 06-Jun-12 18-Apr-12 Annual Management 3 Adopt Shareholder Rights Plan (Poison Pill) For For No Obagi Medical Products, Inc. OMPI 67423R108 USA 06-Jun-12 18-Apr-12 Annual Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Wayside Technology Group, Inc. WSTG USA 06-Jun-12 09-Apr-12 Annual Management Elect Director Simon F. Nynens For Withhold Yes Wayside Technology Group, Inc. WSTG USA 06-Jun-12 09-Apr-12 Annual Management Elect Director William H. Willett For Withhold Yes Wayside Technology Group, Inc. WSTG USA 06-Jun-12 09-Apr-12 Annual Management Elect Director F. Duffield Meyercord For For No Wayside Technology Group, Inc. WSTG USA 06-Jun-12 09-Apr-12 Annual Management Elect Director Edwin H. Morgens For For No Wayside Technology Group, Inc. WSTG USA 06-Jun-12 09-Apr-12 Annual Management Elect Director Allan D. Weingarten For For No Wayside Technology Group, Inc. WSTG USA 06-Jun-12 09-Apr-12 Annual Management Elect Director Mark T. Boyer For For No Wayside Technology Group, Inc. WSTG USA 06-Jun-12 09-Apr-12 Annual Management Elect Director Mike Faith For For No Wayside Technology Group, Inc. WSTG USA 06-Jun-12 09-Apr-12 Annual Management 2 Approve Omnibus Stock Plan For Against Yes Wayside Technology Group, Inc. WSTG USA 06-Jun-12 09-Apr-12 Annual Management 3 Approve Executive Incentive Bonus Plan For For No Wayside Technology Group, Inc. WSTG USA 06-Jun-12 09-Apr-12 Annual Management 4 Ratify Auditors For For No POZEN Inc. POZN 73941U102 USA 07-Jun-12 12-Apr-12 Annual Management Elect Director John R. Plachetka For Withhold Yes POZEN Inc. POZN 73941U102 USA 07-Jun-12 12-Apr-12 Annual Management Elect Director Seth A. Rudnick For For No POZEN Inc. POZN 73941U102 USA 07-Jun-12 12-Apr-12 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes POZEN Inc. POZN 73941U102 USA 07-Jun-12 12-Apr-12 Annual Management 3 Ratify Auditors For Against Yes Universal Truckload Services, Inc. UACL 91388P105 USA 08-Jun-12 13-Apr-12 Annual Management Elect Director Donald B. Cochran For Withhold Yes Universal Truckload Services, Inc. UACL 91388P105 USA 08-Jun-12 13-Apr-12 Annual Management Elect Director Matthew T. Moroun For Withhold Yes Universal Truckload Services, Inc. UACL 91388P105 USA 08-Jun-12 13-Apr-12 Annual Management Elect Director Manuel J. Moroun For Withhold Yes Universal Truckload Services, Inc. UACL 91388P105 USA 08-Jun-12 13-Apr-12 Annual Management Elect Director Frederick P. Calderone For Withhold Yes Universal Truckload Services, Inc. UACL 91388P105 USA 08-Jun-12 13-Apr-12 Annual Management Elect Director Joseph J.Casaroll For For No Universal Truckload Services, Inc. UACL 91388P105 USA 08-Jun-12 13-Apr-12 Annual Management Elect Director Daniel J. Deane For For No Universal Truckload Services, Inc. UACL 91388P105 USA 08-Jun-12 13-Apr-12 Annual Management Elect Director Daniel C. Sullivan For Withhold Yes Universal Truckload Services, Inc. UACL 91388P105 USA 08-Jun-12 13-Apr-12 Annual Management Elect Director Richard P. Urban For For No Universal Truckload Services, Inc. UACL 91388P105 USA 08-Jun-12 13-Apr-12 Annual Management Elect Director Ted B. Wahby For For No Universal Truckload Services, Inc. UACL 91388P105 USA 08-Jun-12 13-Apr-12 Annual Management 2 Ratify Auditors For Against Yes Metropolitan Health Networks, Inc. MDF USA 12-Jun-12 23-Apr-12 Annual Management Elect Director Michael M. Earley For Withhold Yes Metropolitan Health Networks, Inc. MDF USA 12-Jun-12 23-Apr-12 Annual Management Elect Director Arthur D. Kowaloff For For No Metropolitan Health Networks, Inc. MDF USA 12-Jun-12 23-Apr-12 Annual Management Elect Director Michael E. Cahr For For No Metropolitan Health Networks, Inc. MDF USA 12-Jun-12 23-Apr-12 Annual Management Elect Director Casey L. Gunnell For For No Metropolitan Health Networks, Inc. MDF USA 12-Jun-12 23-Apr-12 Annual Management Elect Director Richard A. Franco, Sr. For For No Metropolitan Health Networks, Inc. MDF USA 12-Jun-12 23-Apr-12 Annual Management Elect Director Mark D. Stolper For For No Metropolitan Health Networks, Inc. MDF USA 12-Jun-12 23-Apr-12 Annual Management Elect Director John S. Watts, Jr. For For No Metropolitan Health Networks, Inc. MDF USA 12-Jun-12 23-Apr-12 Annual Management 2 Ratify Auditors For For No Metropolitan Health Networks, Inc. MDF USA 12-Jun-12 23-Apr-12 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Doral Financial Corporation DRL 25811P886 USA 13-Jun-12 04-May-12 Annual Management Elect Director Dennis G. Buchert For Withhold Yes Doral Financial Corporation DRL 25811P886 USA 13-Jun-12 04-May-12 Annual Management Elect Director James E. Gilleran For For No Doral Financial Corporation DRL 25811P886 USA 13-Jun-12 04-May-12 Annual Management Elect Director Douglas C. Jacobs For Withhold Yes Doral Financial Corporation DRL 25811P886 USA 13-Jun-12 04-May-12 Annual Management Elect Director David E. King For For No Doral Financial Corporation DRL 25811P886 USA 13-Jun-12 04-May-12 Annual Management Elect Director Gerard L. Smith For Withhold Yes Doral Financial Corporation DRL 25811P886 USA 13-Jun-12 04-May-12 Annual Management Elect Director Glen R. Wakeman For For No Doral Financial Corporation DRL 25811P886 USA 13-Jun-12 04-May-12 Annual Management 2 Ratify Auditors For Against Yes Doral Financial Corporation DRL 25811P886 USA 13-Jun-12 04-May-12 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Move, Inc. MOVE 62458M207 USA 13-Jun-12 16-Apr-12 Annual Management Elect Director Joe F. Hanauer For For No Move, Inc. MOVE 62458M207 USA 13-Jun-12 16-Apr-12 Annual Management Elect Director Steven H. Berkowitz For For No Move, Inc. MOVE 62458M207 USA 13-Jun-12 16-Apr-12 Annual Management Elect Director Kenneth K. Klein For For No Move, Inc. MOVE 62458M207 USA 13-Jun-12 16-Apr-12 Annual Management Elect Director V. Paul Unruh For For No Move, Inc. MOVE 62458M207 USA 13-Jun-12 16-Apr-12 Annual Management Elect Director Bruce G. Willison For For No Move, Inc. MOVE 62458M207 USA 13-Jun-12 16-Apr-12 Annual Management 2 Ratify Auditors For Against Yes Move, Inc. MOVE 62458M207 USA 13-Jun-12 16-Apr-12 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Stamps.com Inc. STMP USA 13-Jun-12 19-Apr-12 Annual Management Elect Director G. Bradford Jones For For No Stamps.com Inc. STMP USA 13-Jun-12 19-Apr-12 Annual Management Elect Director Lloyd I. Miller For For No Stamps.com Inc. STMP USA 13-Jun-12 19-Apr-12 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Stamps.com Inc. STMP USA 13-Jun-12 19-Apr-12 Annual Management 3 Ratify Auditors For Against Yes DUSA Pharmaceuticals, Inc. DUSA USA 14-Jun-12 18-Apr-12 Annual Management Elect Director Alfred Altomari For For No DUSA Pharmaceuticals, Inc. DUSA USA 14-Jun-12 18-Apr-12 Annual Management Elect Director David M. Bartash For For No DUSA Pharmaceuticals, Inc. DUSA USA 14-Jun-12 18-Apr-12 Annual Management Elect Director Alexander W. Casdin For For No DUSA Pharmaceuticals, Inc. DUSA USA 14-Jun-12 18-Apr-12 Annual Management Elect Director Robert F. Doman For For No DUSA Pharmaceuticals, Inc. DUSA USA 14-Jun-12 18-Apr-12 Annual Management Elect Director Jay M. Haft For For No DUSA Pharmaceuticals, Inc. DUSA USA 14-Jun-12 18-Apr-12 Annual Management Elect Director Paul J. Hondros For For No DUSA Pharmaceuticals, Inc. DUSA USA 14-Jun-12 18-Apr-12 Annual Management Elect Director Magnus Moliteus For For No DUSA Pharmaceuticals, Inc. DUSA USA 14-Jun-12 18-Apr-12 Annual Management Elect Director David M. Wurzer For For No DUSA Pharmaceuticals, Inc. DUSA USA 14-Jun-12 18-Apr-12 Annual Management 2 Ratify Auditors For Against Yes DUSA Pharmaceuticals, Inc. DUSA USA 14-Jun-12 18-Apr-12 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For No U.S. Home Systems, Inc. USHS 90335C100 USA 15-Jun-12 20-Apr-12 Annual Management Elect Director Murray H. Gross For Withhold Yes U.S. Home Systems, Inc. USHS 90335C100 USA 15-Jun-12 20-Apr-12 Annual Management Elect Director Richard W. Griner For For No U.S. Home Systems, Inc. USHS 90335C100 USA 15-Jun-12 20-Apr-12 Annual Management Elect Director Don A. Buchholz For For No U.S. Home Systems, Inc. USHS 90335C100 USA 15-Jun-12 20-Apr-12 Annual Management Elect Director Larry A. Jobe For For No U.S. Home Systems, Inc. USHS 90335C100 USA 15-Jun-12 20-Apr-12 Annual Management Elect Director Kenneth W. Murphy For For No U.S. Home Systems, Inc. USHS 90335C100 USA 15-Jun-12 20-Apr-12 Annual Management 2 Ratify Auditors For Against Yes U.S. Home Systems, Inc. USHS 90335C100 USA 15-Jun-12 20-Apr-12 Annual Management 3 Other Business For Against Yes Capital Trust, Inc. CT 14052H506 USA 20-Jun-12 27-Apr-12 Annual Management Elect Director Samuel Zell For Withhold Yes Capital Trust, Inc. CT 14052H506 USA 20-Jun-12 27-Apr-12 Annual Management Elect Director Thomas E. Dobrowski For Withhold Yes Capital Trust, Inc. CT 14052H506 USA 20-Jun-12 27-Apr-12 Annual Management Elect Director Martin L. Edelman For Withhold Yes Capital Trust, Inc. CT 14052H506 USA 20-Jun-12 27-Apr-12 Annual Management Elect Director Edward S. Hyman For Withhold Yes Capital Trust, Inc. CT 14052H506 USA 20-Jun-12 27-Apr-12 Annual Management Elect Director Henry N. Nassau For Withhold Yes Capital Trust, Inc. CT 14052H506 USA 20-Jun-12 27-Apr-12 Annual Management Elect Director Stephen D. Plavin For Withhold Yes Capital Trust, Inc. CT 14052H506 USA 20-Jun-12 27-Apr-12 Annual Management Elect Director Joshua A. Polan For Withhold Yes Capital Trust, Inc. CT 14052H506 USA 20-Jun-12 27-Apr-12 Annual Management Elect Director Lynne B. Sagalyn For Withhold Yes Capital Trust, Inc. CT 14052H506 USA 20-Jun-12 27-Apr-12 Annual Management 2 Ratify Auditors For Against Yes DXP Enterprises, Inc. DXPE USA 20-Jun-12 23-Apr-12 Annual Management Elect Director David R. Little For Withhold Yes DXP Enterprises, Inc. DXPE USA 20-Jun-12 23-Apr-12 Annual Management Elect Director Cletus Davis For Withhold Yes DXP Enterprises, Inc. DXPE USA 20-Jun-12 23-Apr-12 Annual Management Elect Director Timothy P. Halter For Withhold Yes DXP Enterprises, Inc. DXPE USA 20-Jun-12 23-Apr-12 Annual Management Elect Director Kenneth H. Miller For Withhold Yes DXP Enterprises, Inc. DXPE USA 20-Jun-12 23-Apr-12 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes DXP Enterprises, Inc. DXPE USA 20-Jun-12 23-Apr-12 Annual Management 3 Amend Restricted Stock Plan For Against Yes Echo Global Logistics, Inc. ECHO 27875T101 USA 20-Jun-12 25-Apr-12 Annual Management Elect Director Samuel K. Skinner For For No Echo Global Logistics, Inc. ECHO 27875T101 USA 20-Jun-12 25-Apr-12 Annual Management Elect Director Douglas R. Waggoner For Withhold Yes Echo Global Logistics, Inc. ECHO 27875T101 USA 20-Jun-12 25-Apr-12 Annual Management Elect Director John R. Walter For For No Echo Global Logistics, Inc. ECHO 27875T101 USA 20-Jun-12 25-Apr-12 Annual Management Elect Director John F. Sandner For For No Echo Global Logistics, Inc. ECHO 27875T101 USA 20-Jun-12 25-Apr-12 Annual Management Elect Director Eric P. Lefkofsky For Withhold Yes Echo Global Logistics, Inc. ECHO 27875T101 USA 20-Jun-12 25-Apr-12 Annual Management Elect Director Bradley A. Keywell For Withhold Yes Echo Global Logistics, Inc. ECHO 27875T101 USA 20-Jun-12 25-Apr-12 Annual Management Elect Director Matthew Ferguson For For No Echo Global Logistics, Inc. ECHO 27875T101 USA 20-Jun-12 25-Apr-12 Annual Management 2 Ratify Auditors For For No Echo Global Logistics, Inc. ECHO 27875T101 USA 20-Jun-12 25-Apr-12 Annual Management 3 Amend Omnibus Stock Plan For Against Yes Argan, Inc. AGX 04010E109 USA 26-Jun-12 30-Apr-12 Annual Management Elect Director Rainer H. Bosselmann For Withhold Yes Argan, Inc. AGX 04010E109 USA 26-Jun-12 30-Apr-12 Annual Management Elect Director Henry A. Crumpton For For No Argan, Inc. AGX 04010E109 USA 26-Jun-12 30-Apr-12 Annual Management Elect Director Cynthia A. Flanders For For No Argan, Inc. AGX 04010E109 USA 26-Jun-12 30-Apr-12 Annual Management Elect Director William F. Griffin, Jr. For For No Argan, Inc. AGX 04010E109 USA 26-Jun-12 30-Apr-12 Annual Management Elect Director William F. Leimkuhler For For No Argan, Inc. AGX 04010E109 USA 26-Jun-12 30-Apr-12 Annual Management Elect Director W.G. Champion Mitchell For For No Argan, Inc. AGX 04010E109 USA 26-Jun-12 30-Apr-12 Annual Management Elect Director James W. Quinn For For No Argan, Inc. AGX 04010E109 USA 26-Jun-12 30-Apr-12 Annual Management Elect Director Brian R. Sherras For For No Argan, Inc. AGX 04010E109 USA 26-Jun-12 30-Apr-12 Annual Management 2 Ratify Auditors For For No Xyratex Ltd. XRTX G98268108 Bermuda 26-Jun-12 27-Apr-12 Annual Management 1a Elect Steve Barber as Director For For No Xyratex Ltd. XRTX G98268108 Bermuda 26-Jun-12 27-Apr-12 Annual Management 1b Elect Jonathan Brooks as Director For For No Xyratex Ltd. XRTX G98268108 Bermuda 26-Jun-12 27-Apr-12 Annual Management 2 Reappoint PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration For Against Yes Xyratex Ltd. XRTX G98268108 Bermuda 26-Jun-12 27-Apr-12 Annual Management 3 Amend Omnibus Stock Plan For Against Yes Heritage Oaks Bancorp HEOP 42724R107 USA 27-Jun-12 28-Apr-12 Annual Management Elect Director Michael J. Morris For For No Heritage Oaks Bancorp HEOP 42724R107 USA 27-Jun-12 28-Apr-12 Annual Management Elect Director Donald Campbell For For No Heritage Oaks Bancorp HEOP 42724R107 USA 27-Jun-12 28-Apr-12 Annual Management Elect Director Michael J. Behrman For For No Heritage Oaks Bancorp HEOP 42724R107 USA 27-Jun-12 28-Apr-12 Annual Management Elect Director Kenneth Dewar For For No Heritage Oaks Bancorp HEOP 42724R107 USA 27-Jun-12 28-Apr-12 Annual Management Elect Director Mark C. Fugate For For No Heritage Oaks Bancorp HEOP 42724R107 USA 27-Jun-12 28-Apr-12 Annual Management Elect Director Daniel J. O'Hare For For No Heritage Oaks Bancorp HEOP 42724R107 USA 27-Jun-12 28-Apr-12 Annual Management Elect Director Dee Lacey For For No Heritage Oaks Bancorp HEOP 42724R107 USA 27-Jun-12 28-Apr-12 Annual Management Elect Director James J. Lynch For For No Heritage Oaks Bancorp HEOP 42724R107 USA 27-Jun-12 28-Apr-12 Annual Management Elect Director Michael E. Pfau For For No Heritage Oaks Bancorp HEOP 42724R107 USA 27-Jun-12 28-Apr-12 Annual Management Elect Director Alexander F. Simas For For No Heritage Oaks Bancorp HEOP 42724R107 USA 27-Jun-12 28-Apr-12 Annual Management Elect Director Lawrence P. Ward For For No Heritage Oaks Bancorp HEOP 42724R107 USA 27-Jun-12 28-Apr-12 Annual Management Elect Director Simone F. Lagomarsino For For No Heritage Oaks Bancorp HEOP 42724R107 USA 27-Jun-12 28-Apr-12 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Heritage Oaks Bancorp HEOP 42724R107 USA 27-Jun-12 28-Apr-12 Annual Management 3 Ratify Auditors For For No Heritage Oaks Bancorp HEOP 42724R107 USA 27-Jun-12 28-Apr-12 Annual Management 4 Amend Omnibus Stock Plan For Against Yes MEMSIC, Inc. MEMS USA 28-Jun-12 07-May-12 Annual Management Elect Director Roger W. Blethen For For No MEMSIC, Inc. MEMS USA 28-Jun-12 07-May-12 Annual Management Elect Director Yang Zhao For Withhold Yes MEMSIC, Inc. MEMS USA 28-Jun-12 07-May-12 Annual Management 2 Amend Omnibus Stock Plan For Against Yes MEMSIC, Inc. MEMS USA 28-Jun-12 07-May-12 Annual Management 3 Ratify Auditors For Against Yes SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Pear Tree Funds (Registrant) By:/s/ Willard L. Umphrey Willard L. Umphrey, President Date:August 6, 2012
